FoRD, J.
In accordance with stipulation of counsel that the merchandise covered 'by the foregoing protests consists of paper cutters and parts, dedicated for use therewith, similar in all material respects to those the subject of Consolidated International Equipment & Supply Co. v. United States (56 Cust. Ct. 442, C.D. 2671), wherein the court held that the paper cutters and the motors for said paper cutters were separate entities rather than an entirety, the protests were dismissed and the matter remanded for further proceedings to a single judge sitting in reappraisement for determination of the separate value of the paper cutters and motors in the manner provided by law (28 U.S.C. § 2636(d)).